Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) dated effective as of February 21,
2013 (the “Effective Date”), between F.N.B. Corporation, a Florida corporation
having its principal place of business at One F.N.B. Boulevard, Hermitage,
Pennsylvania 16148 (the “Employer”), and Vincent J. Calabrese, an individual
whose address is 9003 Peregrine Drive, Gibsonia, Pennsylvania 15044 (the
“Executive”).

WITNESSETH:

WHEREAS, the Employer desires to provide for the continued employment of the
Executive, and the Executive desires to continue his employment with the
Employer, all in accordance with the terms and subject to the conditions set
forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employer and the Executive, intending to be
legally bound hereby, mutually agree as follows:

1. Employment. On the Effective Date, this Agreement shall supersede and replace
the Employment Agreement dated as of March 21, 2007, between the Employer and
the Executive. On the Effective Date, the Executive shall be employed by the
Employer as the Chief Financial Officer (with such position described and any
future positions to which the Executive is assigned or appointed by the Board or
Employer) (the “Position”), in accordance with the terms and subject to the
conditions set forth in this Agreement.

2. Term. The “Term” of this Agreement shall be the period commencing with the
Effective Date and ending on the second one-year anniversary of the Effective
Date; provided that, on the first annual anniversary of the Effective Date and
on each subsequent annual anniversary thereafter (each, an “Extension Date”),
the Term will be automatically extended by twelve (12) months (so that on each
such Extension Date, the Agreement will have a remaining Term of two years),
unless either the Executive or the Employer’s Board of Directors (the “Board”)
gives the other written notice at least thirty (30) days in advance of an
Extension Date that such automatic renewal shall cease. Unless otherwise
provided in this Agreement or mutually agreed by the Employer and the Executive,
all of the terms and conditions of this Agreement shall continue in full force
and effect throughout the Term and, with respect to those terms and conditions
that apply after the Term, after the Term.

3. Duties. During the Term, the Executive shall serve in the Position and
perform all duties and services commensurate with the Position, and such other
duties reasonably assigned or delegated to him under the By-laws of the Employer
or from time to time by the Board or the Employer’s Chief Executive Officer and
consistent with the Position. The Executive shall devote all of the Executive’s
business time and attention to the performance of the Executive’s duties under
this Agreement and, during the Term, the Executive shall not engage in any other
business enterprise that requires any significant amount of the Executive’s
personal time or attention, unless the Board gives him its prior written
permission. The Executive will at all times comply with all applicable laws
pertaining to the performance of this Agreement, and strictly adhere to and obey
all of the ethical rules, regulations, policies, codes of conduct, procedures
and instructions in effect from time to time relating to the conduct of
employees of the Employer and/or its Affiliates (as defined below). The
foregoing provision shall not prevent the Executive’s purchase, ownership or
sale of any interest in any business that does not compete with the business of
the Employer, or its Affiliates, or the Executive’s involvement in charitable or
community activities, provided, that (i) the time and attention that the
Executive devotes to such business and charitable or community activities does
not interfere with the performance of his duties under this Agreement, (ii) a
material portion of the time devoted by the Executive to charitable or community
activities are devoted to charitable or community activities within the
Employer’s market area, and (iii) such conduct complies in all material respects
with applicable policies of the Employer and its Affiliates.

For purposes of this Agreement, the term “Affiliate” includes (a) a
corporation that is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of the Code) as the Employer, (b) a trade
or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Code) with the Employer, (c) any organization
(whether or not incorporated) that is a member of an affiliated service group
(within the meaning of Section 414(m) of the Code) that includes the Employer, a
corporation described in clause (a) of this paragraph or a trade or business
described in clause (b) of this paragraph, and (d) any other entity that is
required to be aggregated with the Employer pursuant to regulations promulgated
under Section 414(o) of the Code.

4. Compensation. For all services to be rendered by the Executive under this
Agreement:

(a) The Employer shall pay the Executive no less than a base salary (the “Base
Salary”) at an annual rate of $315,000. At the end of each fiscal year of the
Employer, the Board or the Compensation Committee of the Board shall review the
amount of the Executive’s Base Salary, and may increase such Base Salary for the
following year to such amount as the Board (or Committee) may determine in its
sole discretion. Such adjusted annual salary then shall become the Executive’s
“Base Salary” for purposes of this Agreement. Such Base Salary and other
compensation shall be payable in accordance with the Employer’s normal payroll
practices as in effect from time to time.

(b) Bonus. The Executive shall be entitled to receive from the Employer, in
accordance with applicable policies of the Employer relating to incentive
compensation for executive officers, an annual bonus (the “Bonus”), under the
terms of the 2007 Incentive Plan or any successor plan, at the same time and in
the same form as bonuses are paid to other senior executive officers of the
Employer. The Board shall determine the amount of any such Bonus, in its sole
discretion, based upon the performance of the Employer and the contributions of
the Executive to such performance. The Employer will pay the Bonus within the
period ending on the 15th day of the third month following the end of the
Employer’s fiscal year, but in no event after the close of the Employer’s fiscal
year following the year the Bonus is earned.

(c) Benefits. The compensation provided in this paragraph 4 shall be in addition
to such rights as the Executive may have, during the Executive’s employment
under this Agreement or thereafter, to participate in and receive benefits from
or under any employee benefit plans the Employer or its Affiliates may in their
discretion establish or maintain for their employees or executives, including
but not limited to, the 401(k) plan, retirement income plan, incentive plan and
group health insurance, life insurance and disability insurance plans. To the
extent any of such benefits are taxable to the Executive, the Executive shall be
solely responsible for such taxes.

(d) Perquisites. From and after the Effective Date and throughout the Term:

(i) The Employer shall provide the Executive with an automobile selected by the
Executive and approved by the Compensation Committee of the Board, at the
Employer’s sole cost and expense. The automobile shall be replaced with a
substantially equivalent automobile owned or leased by the Employer in the
future as shall be mutually agreed by the Executive and the Compensation
Committee. The Employer shall bear gas, insurance, repairs, maintenance, and
other operating expenses for the automobile in accordance with the Employer’s
policies.

(ii) The Employer will pay the annual dues for the Executive’s membership in one
country club of the Executive’s choosing. In addition, the Employer shall pay
any reasonable club usage charges related to the Employer’s business upon
submission by the Executive of appropriate verifying information. The Employer
shall also pay any bond, admission or initiation fee that may be required for
membership in this club, now due or which may become due in the future provided
however that upon refund to the Executive of all or any portion of such bond,
admission or initiation fee, the Executive shall promptly remit the refunded
amount to the Employer, to the extent such bond or fee had been paid by the
Employer.

(e) Expenses. The Employer shall promptly reimburse the Executive for (i) all
reasonable expenses paid or incurred by the Executive in connection with the
performance of the Executive’s duties and responsibilities under this Agreement,
upon presentation of expense vouchers or other appropriate documentation in
accordance with the Employer’s policies, and (ii) all reasonable professional
expenses, such as licenses and dues and professional educational expenses,
approved by the CEO and paid or incurred by the Executive during the Term.

(f) Vacation. The Executive shall be entitled to twenty (20) days of paid
vacation leave during each calendar year, to be taken at such time or times as
the Executive and the Employer shall mutually determine. Earned but unused
vacation shall be accrued in accordance with the Employer’s written vacation
policy. Paid vacation days will increase consistent with the Employer’s policy.

5. Termination of the Employment. The Board of Directors of the Employer shall
have the right to terminate the Executive’s employment under this Agreement at
any time during the Term, for Cause, for other than Cause, or on account of the
Executive’s Permanent Disability, subject to the provisions of this paragraph 5.
The Executive’s employment under this Agreement shall automatically terminate
upon the Executive’s death during the Term. The Executive’s “Termination Date”
shall be the date specified in written notice from the Board to the Executive,
or to the Board from the Executive in accordance with subparagraph (c) below,
given in accordance with the provisions of paragraph 13, except as otherwise
agreed by the parties.

(a) Accrued Obligations. Upon the Executive’s employment termination for any
reason, the Employer shall pay to the Executive (or to the Executive’s
representative or estate, in the event of his death or Permanent Disability),
within ten (10) days after the Termination Date, an amount equal to the sum of
(i) the Executive’s Base Salary accrued through the Termination Date, (ii) any
Bonus earned as of the Termination Date under the Employer’s bonus program, but
not yet paid to the Executive, (iii) any amounts payable under any of the
employee benefit plans of the Employer or its Affiliates in accordance with the
terms of such plans, except as may be required by Section 401(a)(13) of the
Internal Revenue Code of 1986, as amended (the “Code”), (iv) any accrued but
unpaid vacation, in accordance with the terms of the Employer’s vacation plan,
and (v) any unreimbursed business expenses incurred by the Executive on the
Employer’s behalf, in accordance with the Employer’s reimbursement policies.
Such payments, rights and benefits described in clauses (i) through (v) of this
paragraph are collectively referred to herein as the “Accrued Obligations.”

(b) If the Employer terminates the Executive’s employment under this Agreement
for any reason other than for Cause, or the Executive terminates his employment
under this Agreement for Good Reason, the Employer shall pay or provide to the
Executive, promptly after the Termination Date, the severance benefits described
in subparagraphs (i), (ii) and (iii) below, subject to (iv) through (vii) below:

(i) The Employer shall allow the Executive to continue participation for himself
and his eligible dependants under the Employer’s group health plan on the same
terms as applicable to active employees (e.g., at the same cost to the
Executive) for a period equal to the lesser of (i) thirty-six (36) months (the
“Subsequent Period”), or (ii) the period from the Termination Date through the
date the Executive or such dependents, as the case may be, first become eligible
for coverage under any group health plan of another employer. To the extent
these payments are subject to Code Section 409A, then such expenses must be
incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Executive’s third taxable year following the taxable
year in which the termination occurred.

(ii) The Employer shall continue to pay the Executive, for the duration of the
Subsequent Period, the Executive’s Base Salary as of the Termination Date, in
accordance with the Employer’s generally applicable payroll policies; and

(iii) For each year in the Subsequent Period, Employer shall pay the Executive’s
Average Annual Bonus in equal installments consistent with Company’s payroll
practices and commencing on the first regularly scheduled payroll date following
the 60 day anniversary of the Executive’s separation from service. For purposes
of this subparagraph, the Executive’s Average Annual Bonus shall be determined
by dividing the total of the annual amounts paid to the Executive as a Bonus for
the last three completed fiscal years ending within the Term by three.

(iv) Prior to receiving any payment, coverage or benefit as provided in this
paragraph 5(b), the Executive shall execute, deliver and not revoke a Release to
the Employer in the form of Appendix A to this Agreement.

(v) If the Employer is obligated to pay amounts or provide benefits to the
Executive under this paragraph 5(b), the Executive shall not be entitled to
severance under any other employee benefit plan of the Employer or its
Affiliates other than the payments due under this Agreement.

(vi) If a payment under paragraph 5(b)(ii) or (iii) above does not qualify as a
short-term deferral under Code Section 409A and Treas. Reg. §1.409A-1(b)(4) (or
any similar or successor provisions), and the Executive is a Specified Employee
as of his Termination Date, distributions to the Executive may not be made
before the date that is six months after the date of the Termination Date or, if
earlier, the date of the Executive’s death (the “Six-Month Delay Rule”).
Payments to which the Executive would otherwise be entitled during the first six
months following the Termination Date (the “Six-Month Delay”) will be
accumulated and paid on the first day of the seventh month following the
Termination Date. Notwithstanding the Six-Month Delay Rule set forth in this
paragraph 5(b)(vi):

(A) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii) (or any similar or successor provisions), during each month
of the Six-Month Delay, the Employer will pay the Executive an amount equal to
the lesser of (I) the total monthly severance provided under paragraph 5(b)(ii)
and (iii) above, or (II) one-sixth (1/6) of the lesser of (1) the maximum amount
that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Executive’s Date of Termination
occurs, and (2) the sum of the Executive’s annualized compensation based upon
the annual rate of pay for services provided to the Employer for the taxable
year of the Executive preceding the taxable year of the Executive in which his
Termination Date occurs (adjusted for any increase during that year that was
expected to continue indefinitely if the Executive had not had a Termination
Date); provided that amounts paid under this sentence will count toward, and
will not be in addition to, the total payment amount required to be made to the
Executive by the Employer under paragraphs 5(b)(ii) and (iii); and

(B) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the Termination Date, the Employer will pay the Executive an amount
equal to the applicable dollar amount under Code Section 402(g)(1)(B) for the
year of the Executive’s Termination Date; provided that the amount paid under
this sentence will count toward, and will not be in addition to, the total
payment amount required to be made to the Executive by the Employer under
paragraph 5(b).

(vii) For purposes of this Agreement, “Specified Employee” has the meaning given
that term in Code Section 409A and Treas. Reg. 1.409A-1(c)(i) (or any similar or
successor provisions). The Employer’s “specified employee identification date”
(as described in Treas. Reg. 1.409A-1(c)(i)(3)) will be December 31 of each
year, and the Employer’s “specified employee effective date” (as described in
Treas. Reg. 1.409A-1(c)(i)(4) or any similar or successor provisions) will be
February 1 of each succeeding year.

(c) Termination by the Executive. The Executive may terminate his employment
during the Term upon thirty (30) days prior written notice to the Board for
other than Good Reason (as defined below). In such event, the Executive’s
employment shall terminate as of the Termination Date and the obligations of the
Employer hereunder shall be deemed fully satisfied, except that the Executive
shall be entitled to the Accrued Obligations. The Executive also shall have the
right to terminate his employment at any time during the Term hereof for Good
Reason. As used in this Agreement, “Good Reason” shall mean, without the
Executive’s written consent: (i) a material diminution in the Executive’s Base
Salary; (ii) a material diminution of the Executive’s authority, duties, or
responsibilities; (iii) a material diminution of the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report;
(iv) a material diminution of the budget over which Executive retains authority;
(iv) a relocation of the Executive’s primary office more than 50 miles from the
Hermitage or Pittsburgh, Pennsylvania metropolitan area, or assigning to the
Executive duties that would reasonably require such relocation (not including
travel normally incidental and reasonably necessary to the business of the
Employer and the duties of the Executive under this Agreement); or (v) any other
action or inaction that constitutes a material breach or change by the Employer
of this Agreement that adversely impacts the Executive, (vi) any action by the
Employer requiring the Executive to take or fail to take any action contrary or
inaction contrary to any applicable law, regulation, or Generally Accepted
Accounting Principles (GAAP). The Executive must provide written notice to the
Employer of the existence of the event or condition described above within
ninety (90) days of the initial occurrence of the event or existence of the
condition alleged to constitute “Good Reason” under this paragraph. Upon such
notice, the Employer shall have a period of thirty (30) days during which it or
they may remedy the condition.

(d) Termination for Death or Disability. If the Employer terminates the
Executive’s employment under this Agreement because of the Permanent Disability
of the Executive, or in the event of the Executive’s death, the Employer shall
pay the Accrued Obligations to the Executive or his estate. If the Employer
terminates the Executive’s employment under this Agreement because of the
Executive’s Permanent Disability, the Employer shall continue to pay the amounts
in (i) and (ii) below:

(i) Until the one-year anniversary of the termination of the Executive’s
employment due to the Executive’s Permanent Disability, an amount equal to one
hundred percent (100%) the Executive’s Base Salary, less the amount paid or
payable to or on behalf of the Executive under any life and/or disability
insurance coverage provided or paid for by the Employer or its Affiliates;

(ii) Thereafter, until the end of the Executive’s Permanent Disability or death,
an amount equal to sixty percent (60%) of the Executive’s Base Salary, less the
amount paid or payable to or on behalf of the Executive under any life and/or
disability insurance coverage provided or paid for by the Employer or its
Affiliates.

(iii) Any amounts payable to the Executive under clauses (i) or (ii) above shall
be paid in accordance with the Employer’s normal payroll practices as in effect
from time to time. Notwithstanding the foregoing, the Executive’s right to such
payments shall be contingent upon the Executive’s execution and non-revocation
of a release of all claims against Employer and its Affiliates within 60 days
following separation, in the form of Appendix A hereto. As used in this
Agreement, “Permanent Disability” shall mean that the Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, as determined by a licensed physician or approved by the Board;
provided, however, that in order to terminate the Executive’s employment under
this Agreement on account of Permanent Disability, the Employer must provide the
Executive with written notice of the Board’s determination to terminate the
Executive’s employment under this Agreement for reason of Permanent Disability
not less than thirty (30) days prior to such termination, which notice shall
specify the Termination Date. Until the specified Termination Date by reason of
Permanent Disability, the Executive shall continue to receive compensation at
the rates set forth in paragraph 4. No termination of the Executive’s employment
under this Agreement because of Permanent Disability shall impair any rights of
the Executive under any life or disability insurance policy maintained by the
Employer or its Affiliates.

(e) Termination For Cause. If the Employer terminates the Executive’s employment
under this Agreement for Cause or the Executive terminates his employment under
this Agreement for any reason other than Good Reason, the sole obligation of the
Employer to the Executive shall be to pay the Accrued Obligations to the
Executive. As used in this Agreement, “Cause” shall mean the Executive’s
(i) willful and continued failure substantially to perform his material duties
with the Employer as set forth in this Agreement, or the commission of any
activities constituting a violation or breach under any federal, state or local
law or regulation applicable to the activities of the Employer or its
Affiliates, in each case, after notice thereof from the Employer to the
Executive and a reasonable opportunity for the Executive to cease such failure,
breach or violation in all respects (where possible), (ii) fraud, breach of
fiduciary duty, dishonesty, misappropriation or other actions that cause damage
to the property or business of the Employer or its Affiliates, (iii) repeated
absences from work such that he is unable to perform his duties under this
Agreement in all material respects other than due to physical or mental
impairment or illness, (iv) admission or conviction of, or plea of nolo
contendere to, any crime referenced in Section 19 of the Federal Deposit
Insurance Act that, in the reasonable judgment of the Board, adversely affects
the Employer’s or its Affiliate’s reputation or the Executive’s ability to carry
out his obligations under this Agreement, (v) loss of any license or
registration that is necessary for the Executive to perform his duties under
this Agreement, (vi) failure to cooperate with the Employer in any internal
investigation or administrative, regulatory or judicial proceeding, after notice
thereof from the Employer to the Executive and a reasonable opportunity for the
Executive to cure such non-cooperation or, (vii) significant act or omission by
the Executive in willful violation or willful disregard of the Employer’s
policies, including but not limited to the Employer’s harassment and
discrimination policies and codes of conduct then in effect, in such a manner as
to cause loss, damage or injury to the property, reputation or employees of the
Employer, or its Affiliates. In addition, the Executive’s employment shall be
deemed to have terminated for Cause if, after the Executive’s employment has
terminated, facts and circumstances are discovered that would have justified a
termination for Cause. For purposes of this Agreement, no act or failure to act
on the Executive’s part shall be considered “willful” unless it is done, or
omitted to be done, by him in bad faith or without reasonable belief that his
action or omission would have no material adverse effect on the Employer. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Employer and
brought to the attention of the Executive in writing shall be conclusively
presumed to be done, or omitted to be done, in good faith and in the best
interests of the Employer.

(f) No provision of this Agreement shall adversely affect any vested rights of
the Executive under the Employer’s 401(k) plan, retirement income plan, basic
retirement plan, incentive plan or other employee benefit plans of the Employer
or its Affiliates that may be established in the future; provided, however, upon
the Termination Date, all future vesting of the Executive’s rights under the
401(k) plan, retirement income plan, basic retirement plan and incentive plan
shall terminate without further action by the Employer.

(g) In the event that the independent registered public accounting firm of the
Employer or the Internal Revenue Service determines that any payment, coverage
or benefit due or owing to the Executive pursuant to this Agreement is subject
to the excise tax imposed by Code Section 409A or any successor provision
thereof or any interest or penalties, including interest imposed under Code
Section 409(A)(1)(B)(i)(I), incurred by the Executive as a result of the
application of such provision, the parties shall take such actions as are
necessary to prevent application of the excise tax, including revisions to the
Agreement to comply with Code Section 409A, at no cost or with no adverse effect
on the Executive other than possible delay in all or part of a payment to him.

(h) Upon termination of the Executive’s employment for any reason, the Executive
shall deliver to the Board his resignation from all offices, directorships and
positions with the Employer, and its Affiliates, and shall be deemed to have
resigned from all offices and fiduciary positions with any employee benefit
plans.

6. Change in Control. Upon a Change in Control, the Term specified in paragraph
2 shall continue until at least the second anniversary of the Change in Control.

(a) If, on or after a Change in Control and before the second anniversary of the
Change in Control, the Employer terminates the Executive’s employment under this
Agreement for any reason other than for Cause, or the Executive terminates his
employment under this Agreement for Good Reason, the Employer shall pay or
provide to the Executive, promptly after the Termination Date, the severance
benefits described in subparagraphs 5(b)(i), (ii) and (iii) above, subject to
subparagraphs 5(b)(iv) through (vii) above, with the following modifications:

(i) If the Change in Control is also a “change in the ownership or effective
control” of the Employer or a “change in the ownership of a substantial portion
of the assets” of the Employer, in each case as defined in Treas. Reg.
§1.409A-3(i)(v), the Employer will pay the total amount of the Base Salary and
Average Annual Bonus payments that would have been paid to the Executive during
the Subsequent Period under subparagraphs 5(b)(ii) and (iii) above, in a single
lump sum within 15 business days of the Termination Date. (All other payments
will be made as provided for in subparagraph 5(b).)

(ii) The non-compete restrictions of subparagraph 9(b)(i) shall not apply to the
Executive after the Termination Date.

(b) For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred on the first of the following: (i) a merger or consolidation of
F.N.B. Corporation with another corporation, and as a result of such merger or
consolidation, the shareholders of F.N.B. Corporation as of the day preceding
such transaction will own less than fifty-one percent (51%) of the outstanding
voting securities of the surviving corporation, (ii) a sale or exchange (in a
single transaction or series of related transactions) of eighty percent (80%) or
more of the Common Stock of F.N.B. Corporation for securities of another entity
in which shareholders of F.N.B. Corporation will own less than fifty-one percent
(51%) of such entity’s outstanding voting securities, or (iii) the sale of a
substantial portion of the assets of the Employer or its Affiliates (including
the capital stock F.N.B. Corporation owns in the Employer) to an unrelated third
party.

(c) Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by the Executive in connection
with a Change in Control, whether pursuant to the terms of this Agreement or any
other plan arrangement or agreement with the Company, any person whose actions
result in a Change in Control or any person affiliated with the Company or such
person such as to require attribution of stock ownership between the parties
under Section 318(a) of the Code (all such payments and benefits, including the
severance payments described in this Section 6 (the “Severance Payments”), being
hereinafter called “Total Payments”) would be subject, in whole or in part, to
any excise tax imposed under Section 4999 of the Code, then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement, the cash Severance
Payments shall first be reduced, and the noncash Severance Payments shall
thereafter be reduced, to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax but only if (A) the net amount of such
Total Payments, as so reduced, and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments, is greater than or
equal to (B) the net amount of such Total Payments without such reduction, but
after subtracting the net amount of federal, state and local income taxes on
such Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments. For purposes of determining
whether and the extent to which the Total Payments will be subject to Excise
Tax:

(i) No portion of the Total Payments the receipt or enjoyment of which the
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of Section 280G(b) of the Code shall be taken
into account;

(ii) No portion of the Total Payments shall be taken into account which, in the
opinion of tax counsel selected by the Company before the Change in Control
(“Tax Counsel”) does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code, including by reason of Section 280G(b)(4)(A) of
the Code, and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the base amount, as defined in
Section 280G(b)(3) of the Code, allocable to such reasonable compensation;

(iii) The value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the accounting firm which
was, immediately prior to the Change in Control, the Company’s registered public
accounting firm (the “Auditor”) in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code; and,

(iv) At the time that payments are made under this Agreement, the Company shall
provide the Executive with a copy of the Auditor’s calculations setting forth
the manner in which such payments were calculated and the basis for such
calculations including, without limitation, any written opinions the Company has
received from Tax Counsel or the Auditor with respect to the calculations.

7. Indemnification. The Executive shall at all times during his employment by
the Employer and thereafter, be indemnified by the Employer to the fullest
extent permitted by applicable law, including payment or reimbursement of
reasonable attorneys’ fees, for any matter in any way relating to the
Executive’s affiliation with the Employer, or its Affiliates; provided, however,
that if the Executive’s employment shall have been terminated by the Employer
for Cause, then, to the extent indemnification is prohibited by law, the
Employer shall have no obligation whatsoever to indemnify the Executive for any
claim arising out of the matter for which his employment shall have been
terminated for Cause or for any conduct of the Executive not within the scope of
the Executive’s duties under this Agreement. During the Term, the Employer
agrees to maintain the Executive as an insured party on all directors’ and
officers’ and any other needed insurance maintained by the Employer for the
benefit of its directors and officers on at least the same basis as all other
covered individuals.

8. Confidential Information. The Executive understands that in the course of his
employment by the Employer the Executive will receive Confidential Information
concerning the business of the Employer, and its Affiliates and that the
Employer desires to protect. The Executive agrees that he will not at any time
during or after the period of his employment by the Employer, reveal to anyone
outside the Employer, or use for his own benefit, any such information that has
been designated as confidential by the Employer or understood by the Executive
to be confidential, without specific written authorization by the Board. The
Executive shall take all appropriate steps to safeguard Confidential Information
and to protect it against disclosure, misuse, espionage, loss and theft. As used
in this Agreement, the term “Confidential Information” means information that is
not generally known to the public and that is used, developed or obtained by the
Employer, or its Affiliates in connection with their business, including but not
limited to (i) products or services, (ii) fees, costs and pricing structures,
(iii) designs, (iv) analysis, (v) drawings, photographs and reports,
(vi) computer software, including operating systems, applications and program
listings, (vii) flow charts, manuals and documentation, (viii) data bases,
(ix) accounting and business methods, (x) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xi) customers and clients and customer or client lists,
(xii) copyrightable works, (xiv) all technology and trade secrets, (xv) business
plans and financial models, and (xvi) all similar and related information in
whatever form. Upon termination of the employment of the Executive under this
Agreement, or upon any written request of the Board, the Executive shall
promptly deliver to the Employer any and all written materials, records and
documents, including all copies thereof, made by the Executive or coming into
his possession during or after the period of his employment by the Employer and
retained by the Executive containing or concerning confidential information of
the Employer and all other written materials furnished to and retained by the
Executive by the Employer for his use during the Term, including all copies
thereof, whether of a confidential nature or otherwise.

9. Restrictive Covenants.

(a) For the purposes of this Agreement, the term “Competitive Enterprise” shall
mean any federal or state-chartered bank, trust company, savings and loan
association, savings bank, credit union, consumer finance company, bank holding
company, savings and loan holding company, unitary holding company, financial
holding company or any of the foregoing types of entities in the process of
organization or application for federal or state regulatory approval and shall
also include other providers of financial services and entities that offer
financial services or products that compete with the financial services and
products currently or in the future offered by the Employer, or its respective
subsidiaries or Affiliates.

(b) For a period of two years (the “Restricted Period”) immediately following
the Termination Date under this Agreement for any reason, the Executive shall
not, provided that the Employer remains in compliance with its obligations under
this Agreement:

(i) serve as a director, officer, employee or agent of, or act as a consultant
or advisor to, any Competitive Enterprise in any city or county in which the
Employer, or its respective subsidiaries or Affiliates, at the time of
termination of Executive’s employment conduct significant business or maintain
an office or have publicly announced their intention to conduct significant
business or maintain an office;

(ii) in any way, directly or indirectly, solicit, divert or contact any existing
or potential customer or business of the Employer, or any of its respective
subsidiaries or Affiliates that the Executive solicited, became aware of or
transacted business with during the employment of the Executive by the Employer
for the purpose of selling any financial services or products that compete with
the financial services or products offered by the Employer as of the Termination
Date, or its respective subsidiaries and Affiliates; or

(iii) solicit or assist in the employment of any employee of the Employer, or
its Affiliates for the purpose of becoming an employee of or otherwise provide
services for any Competitive Business Enterprise.

(iv) Notwithstanding the foregoing, if the Executive is entitled to severance
payments and benefits under paragraph 5(b) of this Agreement, he may elect in
writing to waive any remaining payments and benefits in exchange for the
Company’s waiver of the restrictions of paragraph 9(b)(i) above.

(c) The Executive agrees that during or after the period of his employment by
the Employer, he shall not make in any way, directly or indirectly, any oral or
written statement, comment or other communication designed or intended to
impugn, disparage or otherwise malign the reputation, ethics, competency,
morality or qualification of the Employer, or any of its respective subsidiaries
or Affiliates or any of their respective directors, officers, employees or
customers. On their part, the Employer and its respective subsidiaries or
Affiliates, including their employees and agents, agree to a corresponding
non-disparagement pledge with regard to the Executive and his job performance,
qualifications, abilities and character and that it and they in no way will
depict him in any negative manner.

(d) The Executive agrees that all materials, inventions, discoveries,
improvements or the like that the Executive, individually or with others, may
originate, develop or reduce to practice while employed with the Employer
(individually, a “Creation” and collectively, the “Creations”) shall, as between
the Employer and the Executive, belong to and be the sole property of the
Employer. The Executive hereby waives any and all “moral rights,” including, but
not limited to, any right to identification of authorship, right of approval on
modifications or limitation on subsequent modification, that the Executive may
have in respect of any Creation. The Executive further agrees, without further
consideration, to promptly disclose each such Creation to the Board and to such
other individuals as the Board may direct. The Executive further agrees to
execute and to join others in executing such applications, assignments and other
documents as may be necessary or convenient to vest in the Employer or any
client of the Employer, as appropriate, full title to each such Creation and as
may be reasonably necessary or convenient to obtain United States and foreign
patents or copyrights thereon to the extent the Employer or any client of the
Employer, as appropriate, may choose. The Executive further agrees to testify in
any legal or administrative proceeding relative to any such Creation whenever
requested to do so by the Employer, provided that the Employer agrees to
reimburse the Executive for any reasonable expenses incurred in providing such
testimony.

(e) The Executive agrees that following his termination of employment and during
any period that he is receiving payments or benefits under paragraph 5(b) of
this Agreement, he will be available on a reasonable basis consistent with and
subject to the Executive’s other responsibilities to assist the Employer or its
Affiliates, and will upon request assist the Employer or its Affiliates, (i) as
necessary to ensure the orderly transition of his duties and responsibilities
and (ii) in the prosecution or defense of any claims, suits, litigation,
arbitrations, investigations, or other proceedings, whether pending or
threatened involving the Employer. Such assistance shall include, but not by way
of limitation, attending meetings with and truthfully and completely answering
questions posed by representatives of the Employer. The Employer shall reimburse
the Executive for his reasonable and necessary expenses incurred at the request
of the Employer upon submission of appropriate supporting documents.

(f) The parties hereto expressly agree that in the event that any of the
provisions, covenants, warranties or agreements in this Agreement are held to be
in any respect an unreasonable restriction upon the Executive or are otherwise
invalid, for whatsoever cause, then the court so holding is hereby authorized to
(a) reduce the territory to which said covenant, warranty or agreement pertains,
the period of time in which said covenant, warranty or agreement operates or the
scope of activity to which said covenant, warranty or agreement pertains or
(b) effect any other change to the extent necessary to render any of the
restrictions contained in this Agreement enforceable.

10. Section 409A Compliance. Notwithstanding any provision of this Agreement to
the contrary, this Agreement is intended to be exempt from or, in the
alternative, comply with Code Section 409A and the interpretive guidance
thereunder, including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions. The Agreement shall be
construed and interpreted in accordance with such intent.

11. Representation and Warranty of the Executive. The Executive represents and
warrants that he is not under any obligation, contractual or otherwise, to any
other firm or corporation, which would prevent his entry into the employ of the
Employer or his performance of the terms of this Agreement.

12. Entire Agreement; Amendment. This Agreement contains the entire agreement
between the Employer and the Executive with respect to the subject matter of
this Agreement and supersedes the Employment Agreement dated as of March 21,
2007, between the Executive and the Employer, and may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
the parties hereto.

13. Assignability. This Agreement shall be binding upon, and inure to the
benefit of, the Employer and its successors and assigns under this Agreement.
This Agreement shall not be assignable by the Executive, but shall inure to the
benefit of the Executive’s heirs, executors, administrators and legal
representatives. The Employer shall require any subsequent successor, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Employer to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Employer would be required to perform it if no such succession had
taken place.

14. Notice. Any notice that may be given under this Agreement shall be in
writing and be deemed given when hand delivered and acknowledged or, if mailed,
one day after mailing by registered or certified mail, return receipt requested,
or if delivered by an overnight delivery service, one day after the notice is
delivered to such service, to either party hereto at their respective addresses
stated above, or at such other address as either party may by similar notice
designate.

15. Specific Performance. The Executive acknowledges that in the event that his
employment with the Employer terminates for any reason, he will be able to earn
a livelihood without violating the restrictions of paragraphs 8 and 9, and that
his ability to earn a livelihood without violating such restrictions is a
material condition to his employment with the Employer. The Executive
acknowledges that compliance with the covenants set forth in paragraphs 8 and 9
is necessary to protect the business, goodwill and Confidential Information of
the Employer, or its Affiliates and their clients and customers, and that a
breach of these restrictions will irreparably and continually damage the
Employer, or its Affiliates or their clients and customers for which money
damages may not be adequate. Consequently, the Executive agrees that, in the
event that he breaches or threatens to breach any of these covenants, the
Employer shall be entitled to a temporary, preliminary or permanent injunction
in order to prevent the continuation of such harm without any obligation to post
a bond. In addition, without limiting the Employer’s remedies for any breach of
any restriction on the Executive set forth in paragraphs 8 or 9 hereof, except
as required by law, the obligation of the Employer to pay any amounts payable to
the Executive under paragraph 5 of this Agreement is contingent upon Executive’s
acting in accordance with the covenants of paragraphs 8 and 9 and in the event
of any breach of such obligations, the Employer’s obligation to make further
payments shall terminate and the Employer shall be entitled to recoup from the
Executive all payments previously made to the Executive under paragraph 5 when
and for any week in which a court, jury and/or arbitrator finds that the
Executive violated any such obligation. Nothing in this agreement, however,
shall be construed to prohibit the Employer from also pursuing any other remedy,
the parties having agreed that all remedies are to be cumulative.

16. No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer upon any person or entity other than the parties (and the
Executive’s heirs, executors, administrators and legal representatives) any
rights or remedies of any nature under or by reason of this Agreement.

17. Mitigation. Except as specifically provided in subparagraph 5(b)(i), the
Executive shall not be required to mitigate the amount of any payment provided
in this Agreement by seeking other employment or otherwise, nor shall the amount
of any payment or benefit provided for in this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer or by retirement benefits payable after the termination of this
Agreement.

18. Waiver of Breach. The failure at any time to enforce or exercise any right
under any of the provisions of this Agreement or to require at any time
performance by the other parties of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part hereof, or the right of any party hereafter to
enforce or exercise its rights under each and every provision in accordance with
the terms of this Agreement.

19. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph 19 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Executive or his estate and their assigning any
rights hereunder to the person or persons entitled hereto.

20. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision hereof
shall in no way affect the validity or enforceability of any other provision, or
any part thereof, but this Agreement shall be construed as if such invalid or
unenforceable term, phrase, clause, paragraph, restriction, covenant, agreement
or other provision had never been contained herein unless the deletion of such
term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision would result in such a material change as to cause the covenants and
agreements contained herein to be unreasonable or would materially and adversely
frustrate the objectives of the parties as expressed in this Agreement.

21. Survival. Any provision of this Agreement that provides a benefit to the
Executive and that by the express terms hereof does not terminate upon the
expiration of the Term shall survive the expiration of the Term and shall remain
binding upon the Employer until such time as such benefits are paid in full to
the Executive or his estate. Notwithstanding any other provision of this
Agreement, the Executive’s obligations in paragraphs 8, 9, 14 and 22 shall
survive the termination of this Agreement.

22. Construction and Dispute Resolution. Except to the extent federal laws, such
as the Americans with Disabilities Act, the Family Medical Leave Act,
Sarbanes-Oxley, and other federal laws apply, as reflected, for example, in the
Release in Appendix A, this Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflict of laws. All headings in this Agreement
have been inserted solely for convenience of reference only, are not to be
considered a part of this Agreement and shall not affect the interpretation of
any of the provisions of this Agreement. In the event of any dispute or claim
relating to or arising out of this Agreement (including, but not limited to, any
claims of breach of contract, wrongful termination or age, sex, race or other
discrimination), the Executive and the Employer agree that all such disputes
shall be fully and finally resolved by binding arbitration conducted by the
American Arbitration Association (“AAA”) in Mercer County, Pennsylvania in
accordance with the AAA’s National Rules for the Resolution of Employment
Disputes, provided, however, that this arbitration provision shall not apply to,
and the Employer shall be free to seek, injunctive or other equitable relief
with respect to any actual or threatened breach or violation by the Executive of
his obligations under paragraphs 8 and 9 hereof in any court having appropriate
jurisdiction. The Executive acknowledges that by accepting this arbitration
provision he is waiving any right to a jury trial in the event of a covered
dispute

23. Voluntary Agreement. The Executive and the Employer represent and agree that
each has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement, with the legal, tax
and other advisor and advisors of such party’s choice before executing this
Agreement, and have been fully advised as to same. The Executive acknowledges
that the Employer has made no representations or warranties to the Executive
concerning the terms, enforceability or implications of this Agreement other
than as are reflected in this Agreement. This Agreement has been fully and
freely negotiated by the parties hereto, shall be considered as having been
drafted jointly by the parties hereto, and shall be interpreted and construed as
if so drafted, without construction in favor of or against any party on account
of its or his participation in the drafting hereof.

24. Withholding and Offset. The Employer may withhold from any payment that it
is required to make under this Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law. The
Executive further agrees that (i) any sums owed (or owing in the future) to the
Employer or its Affiliates by the Executive may be deducted from the Executive’s
paychecks (or any bonus checks) in amounts that are in accordance with
applicable law, (ii) any sums owed under the Executive’s Employer-provided
charge card upon the termination of the Executive’s employment (for whatever
reason) may be deducted by the Employer or its Affiliates from any outstanding
paycheck in amounts that are in accordance with applicable law and make the
Employer-provided charge card payments on the Executive’s behalf, and (iii) he
will execute such authorizations as may be required by State law, if any, to
permit and effectuate such deductions.

25. Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

F.N.B. CORPORATION:

 
By:/s/Vincent J. Delie, Jr.
 
Vincent J. Delie, Jr., President
and Chief Executive Officer
EXECUTIVE:



    /s/Vincent J. Calabrese Vincent
J. Calabrese

1





EXHIBIT A
AGREEMENT AND GENERAL RELEASE

This agreement (the “Release Agreement”) sets forth the terms and conditions
relating to the termination of your employment with F.N.B. Corporation (the
“Employer”).



1.   The termination of your employment with the Employer will be effective
[Date of Termination] (the “Termination Date”). You agree that as of that date,
you resign from all positions held with the Employer or any entity under common
control or affiliated with the Employer, including director positions.



2.   In connection with the termination of your employment, you will receive
payments of base salary through the Termination Date plus compensation for your
accrued but unused vacation, if any, which will be subject to applicable
withholding, taxes and other deductions and will be paid to you no later than
the Employer’s regular pay date for the next pay cycle following the Termination
Date. Provided that the Employer receives an executed copy of this Release
Agreement from you no later than [Date], you will receive certain additional
payments according to the Employment Agreement between you and the Employer
dated as of [      ] (the “Employment Agreement”), less required withholding,
taxes and other deductions.



3.   Certain of the payments described above are payments that, absent the
execution of this Release Agreement, you would not otherwise be legally entitled
to receive as a result of your employment with the Employer or the termination
of such employment. You understand and agree that such payments are expressly
conditioned upon your compliance with the terms of this Release Agreement and
continued compliance with the confidentiality and restrictive covenant
provisions of the Employment Agreement. Should you commit a material breach of
any material term of this Release Agreement or the Employment Agreement, you
will not receive any further payments from the Employer under this Release
Agreement that absent the execution of this Release Agreement, you would not
otherwise have been legally entitled to receive. This Paragraph shall not limit
the Employer’s right to recover damages or obtain any other legal or equitable
relief to which it may be entitled by law



4.   You represent and warrant that you are the sole owner of the actual or
alleged claims, demands, rights, causes of action and other matters relating to
your employment with the Employer or the cessation of your employment that are
released herein; that the same have not been assigned, transferred or disposed
of by fact, by operation of law, or in any manner whatsoever; and that you have
the full right and power to grant, execute, and deliver the releases,
undertakings and agreements contained herein. You further represent and warrant
that you have not filed or initiated any legal, equitable, administrative or any
other proceedings against any of the Released Parties (as defined in
Paragraph 5, below), and that no such proceeding has been filed or initiated on
your behalf.



5.   You and anyone claiming through you, including your past, present, and
future spouses, family members, estate, heirs, agents, attorneys or
representatives each hereby release, forever discharge, and agree not to sue the
Employer or any of its divisions, affiliates, related entities or subsidiaries,
or their trustees, fiduciaries, administrators, members, directors, officers,
agents, employees, attorneys and the predecessors, successors and assigns of
each of them (hereinafter jointly referred to as the “Released Parties’), with
respect to any claims or causes of action, whether known or unknown, that you
now have, ever had, or will ever have or may allege to have, against the
Released Parties for or related in any way to your employment with the Employer
or any other Released Party, or the cessation of that employment, including
without limitation, any claim that could have been asserted under any federal,
state, or local statute, law, regulation, ordinance or executive order,
including but not limited to Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §§621 et seq.), as
amended by the Older Workers Benefit Protection Act (“ADEA”), the Employee
Retirement Income Security Act of 1974, the Family and Medical Leave Act of
1993, or their related state and local law counterparts; any claims under the
common law, including without limitation, claims for wrongful or retaliatory
discharge, defamation, or other personal injury; and any claims for compensation
(other than the payments provided for in Paragraph 2 above), benefits, damages,
costs and attorney fees. Except in connection with the enforcement of this
Release Agreement or your rights hereunder, in the event of any future
proceedings based upon any matter released herein, you recognize and agree that
pursuant to this Release Agreement you are not entitled to and shall not receive
any further recovery.



6.   You are aware that hereafter there may be discovery of claims or facts in
addition to or different from those now known or believed to be true with
respect to the matters addressed herein. Nevertheless, it is the Parties’
intention to settle and release fully, finally and forever all such matters and
claims relative to your employment and association with the Employer and its
affiliates and the termination thereof which do now exist, may exist, or
heretofore have existed relating to such matters (except as may be specifically
excluded herein). In furtherance of this intention, the releases given herein
shall be and remain in effect as a full and complete release of all such
matters, notwithstanding the discovery or existence of any additional or
different claims or facts relative to your employment, termination of employment
or association of the Employer.



7.   Excluded from this release and waiver are any claims that cannot be waived
by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies. You are, however,
waiving your right to any monetary recovery should any such agency pursue any
claims on your behalf.



8.   You agree never to sue any Released Party in any forum for any claim
covered by the above waiver and release language, except that you may bring a
claim under the ADEA to challenge this Release Agreement or enforce your rights
hereunder. If you violate this Release Agreement by suing any Released Party,
other than under the ADEA or as otherwise set forth in Paragraph 5 hereof, you
shall be liable to the Employer and the Released Parties for their reasonable
attorneys’ fees and other litigation costs incurred in defending against such a
suit. Nothing in this Release Agreement is intended to reflect any party’s
belief that your waiver of claims under ADEA is invalid or unenforceable, it
being the intent of the parties that such claims are waived.



9.   You agree that you have no present or future right to employment with the
Employer or its affiliated or related entities.



10.   Except as otherwise provided herein, you agree to return to the Employer
all keys, key cards or other Employer property in your possession or control on
the Termination Date.



11.   You understand and agree that in connection with your employment with the
Employer, you have acquired confidential proprietary information concerning the
Employer’s operations. You agree that you are subject to the confidentiality
provisions of the Employment Agreement and that you will not at any time,
directly or indirectly (except to the extent required by law or judicial process
or as permitted by the Employer), disclose any confidential information that you
have learned by reason of your association with the Employer or use any such
information to the detriment of the Employer. You further agree that the
restrictions contained in the Employment Agreement are reasonable and necessary
to protect the Employer’s legitimate business interests, and that you will
continue to comply with its terms notwithstanding the termination of your
employment.



12.   Except as necessary to comply with the terms of this Release Agreement,
the terms of this Release Agreement, the substance of any negotiations leading
up to this Release Agreement, and any matters concerning your separation from
employment with the Employer shall be kept confidential by you. You and the
Employer warrant and represent that neither will reveal or engage in any conduct
that might reveal the terms of this Release Agreement to anyone except officers
and employees of the Employer, its affiliates and subsidiaries, and its advisors
and agents, members of your immediate family, your attorney, and your tax
advisor, except as disclosure of such matters may be required by law.
Notwithstanding anything to the contrary in this Release Agreement, you (and
each of your employees, representatives or other agents) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the contemplated transaction and all materials of any kind (including
opinions or other tax analyses) that are provided to you relating to such tax
treatment and tax structure.



13.   This Release Agreement does not constitute an admission by the Released
Parties of any violation of any federal, state, local or common law, regulation,
ordinance or executive order. The Released Parties expressly deny any such
violation. This Release Agreement was entered into by the parties solely to
avoid litigation and/or arbitration.



14.   If any provision of this Release Agreement is determined by a court of
competent jurisdiction to be unenforceable in any respect, then such provision
shall be deemed limited and restricted to the maximum extent that the court
shall deem the provision to be enforceable, or, in the event that this is not
possible, the provision shall be severed and all remaining provisions shall
continue in full force and effect. However, in the event that the waiver or
release of any claim is found to be invalid or unenforceable and cannot be
modified as aforesaid, then you agree that you will promptly execute any
appropriate documents presented by the Employer that would make the waiver or
release valid and enforceable to the maximum extent permitted by law. The
invalidity or unenforceability of any provision of this Release Agreement shall
not affect the validity or enforceability of any other provision hereof.



15.   This Release Agreement and the Employment Agreement constitute the
complete understanding and agreement between the Employer and Executive
regarding the subject matter hereof, and supersede all prior discussions,
negotiations and agreements, written or oral, between the parties concerning
such subject matter. The terms and conditions of this Release Agreement may be
modified and amended only by a written instrument signed by the parties to this
Release Agreement. In the event of a conflict between this Release Agreement and
the Employment Agreement, this Release Agreement shall govern.



16.   This Release Agreement shall in all respects be construed in accordance
with and governed by the laws of the Commonwealth of Pennsylvania, without
regard to its conflicts of law provisions. In the event of any dispute or claim
relating to or arising out of the Employment Agreement or this Agreement, the
Executive and the Employer agree that all such disputes shall be fully and
finally resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Mercer County, Pennsylvania in accordance with the AAA’s
National Rules for the Resolution of Employment Disputes, provided, however,
that this arbitration provision shall not apply to, and the Employer shall be
free to seek, injunctive or other equitable relief with respect to any actual or
threatened breach or violation by the Executive of his obligations under
paragraphs 8 and 9 hereof in any court having appropriate jurisdiction. The
Executive acknowledges that by accepting this arbitration provision he is
waiving any right to a jury trial in the event of a covered dispute. The
arbitrator may, but is not required, to order that the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in any arbitration arising out of this Agreement.



17.   By signing this Release Agreement, you acknowledge and represent that:
(a) you have had at least twenty-one (21) days to consider this Release
Agreement and you have been advised of your right to have your attorney review
this Release Agreement, and have had an adequate amount of time to discuss it
with your attorney of choice; (b) you have read this Release Agreement in its
entirety and understand the meaning and application of each of its provisions;
(c) you are signing this Release Agreement voluntarily; and (d) you intend to be
bound by it. If you sign this Release Agreement prior to the expiration of
twenty-one (21) days after your receipt of this Release Agreement, you agree
that you have done so voluntarily and knowingly. You may revoke this Release
Agreement and the Supplemental Release at any time within seven (7) days from
the date that you sign the Supplemental Release by giving written notice to the
Employer. This Release Agreement shall not be effective or enforceable and you
will not be entitled to any special payments as provided in Paragraph 2 above,
until the seven (7) day revocation period has expired.

If you agree to the terms set forth above, please sign, date and return the
enclosed copy of this Release Agreement to the Employer, on or before [Return
date].

IN WITNESS WHEREOF, the parties have executed this Release Agreement effective
as of the date first above written.

F.N.B. Corporation

By:

Name:

Its:

Vincent J. Calabrese

2